United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
SUBMARINE BASE, Groton, CT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1333
Issued: April 5, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 27, 2009 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ November 18, 2008 decision denying his recurrence claim and a
March 5, 2009 nonmerit decision denying his request for reconsideration. Pursuant to 20 C.F.R.
§§ 501.2 and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUES
The issues are: (1) whether appellant established a recurrence of his accepted
employment injury; and (2) whether the Office properly refused to reopen his case for merit
review under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On October 1, 2007 appellant, then a 62-year-old fuel systems foreman, filed an
occupational disease claim alleging that on June 11, 1997 he got caught on a seat belt while
getting out of a fuel truck. He fell on the cement loading platform and injured his head.
Appellant stated that he had dizzy spells thereafter and his symptoms had not subsided in the

years since his injury. He stated that he was unable to walk a straight line. Appellant retired
from the employing establishment on April 2, 1999. He began working for a Department of
Veterans Affairs (VA) Medical Center on October 15, 2006.
Appellant submitted employing establishment health unit records. A June 11, 1997
progress note referenced the June 11, 1997 incident at work. The provider documented a normal
neurological examination and diagnosed a right forehead laceration and contusion. A
November 5, 1997 progress note indicated that appellant was seen for right leg numbness and
dizzy spells. An impression of peripheral neuropathy was listed and appellant was prescribed
Neurontin.
Appellant submitted records from the VA. A November 13, 2000 progress note stated
that appellant was seen for follow-up on “presyncopal episodes that have been occurring since
March 2000. Had w/u at St. Anthony’s -- told were possibly related to alcohol withdrawal -- had
MRI [magnetic resonance imaging] [scan] brain -- was originally told had hemorrhage and then
told later was normal. Had recent normal holter and echocardiogram [EKG]. Reports drinks 1
[to] 3 drinks qd. Last presynocopal episode was October 21, 2000 that occurred while preparing
a meal.” A November 24, 2000 EKG and cardiac stress tests were reported as normal. A
November 24, 2003 progress note advised that appellant had cramping in his right calf while
walking one-half mile and dizziness for one and one-half year’s duration. A January 28, 2004
progress note listed a history of syncopal episodes over a two-year period. “Today [appellant]
experienced a brief episode of being unable to speak and then his legs got weak. [Appellant] did
not lose consciousness. He is in the process of being worked up for this and so far has had a
normal echo and holter monitor.” It was noted that appellant denied any head trauma, visual or
hearing disturbance, nose or throat problems. A June 14, 2005 electroencephalography (EEG)
was normal.
The employing establishment controverted the claim on the basis that it was not timely
filed.
On February 15, 2008 the Office accepted the claim for open wound of scalp without
complications and contusion of face, scalp and neck except eyes.1
In a letter dated February 15, 2008, the Office advised appellant that his claim for
additional medical care for dizzy spells constituted a recurrence claim of disability. Appellant
was advised that medical evidence was needed to establish a causal relationship between his
dizziness and neurological problems and the work injury of June 11, 1997.
In a February 14, 2008 report, Dr. Mark Hammett, Board-certified in occupational
medicine and an employing establishment physician, reviewed appellant’s medical records. He
advised that there was no relationship between appellant’s dizziness and the employment injury.

1

The Office noted that the employing establishment had knowledge of the June 11, 1997 work injury as appellant
was seen in the employing establishment’s health unit immediately after the incident and was diagnosed with the
accepted conditions. Thus, it found appellant had timely filed his claim.

2

Dr. Hammett noted that the medical record established that appellant had been evaluated for
alcohol withdrawal, glaucoma and was on medication to control intraocular pressure. He stated:
“Aside from the fact that no doctor has ever associated [appellant’s] complaint of
persistent dizziness to an occupational injury that occurred in 1997, the
differential diagnoses for ‘dizziness’ is huge. The causes can be divided into
central nervous system disorders, vestibular disorders, psychogenic causes,
systemic causes and medications. [Appellant’s] medical record includes a
number of clues where to look for the cause that does not involve a bump in the
head that occurred almost 11 years ago. Very few of the potential causes have
been followed up, but a history of alcohol abuse with the question of an episode
of withdrawal is a good starting place. Glaucoma is also a reason for chronic
dizziness.”
In a June 13, 2008 decision, the Office denied appellant’s recurrence of disability claim.
The medical evidence of record was found insufficient to establish that his current medical
condition was related to the June 11, 1997 work injury.
On July 10, 2008 appellant requested a review of the written record. In an undated
statement, he denied being treated for alcohol withdrawal. Appellant noted that he was
diagnosed with glaucoma at age 39, but had never been told that the condition had any bearing
on his dizziness. He reiterated that he could not walk a straight line. Although appellant had
been treated at the VA for the prior seven years, the doctors knew very little about his condition.
No additional medical evidence was received.
By decision dated November 18, 2008, an Office hearing representative affirmed the
June 18, 2008 decision.
On February 17, 2009 appellant requested reconsideration and indicated his disagreement
with Dr. Hammett’s report. By decision dated March 5, 2009, the Office denied appellant’s
request for reconsideration on the grounds that it was insufficient to warrant further merit review
of his claim.2
LEGAL PRECEDENT -- ISSUE 1
A recurrence of disability is the inability to work after an employee has returned to work,
caused by a spontaneous change in a medical condition, which had resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment, which
caused the illness. The term also means an inability to work that takes place when a light-duty
assignment made specifically to accommodate an employee’s physical limitations due to his or
her work-related injury or illness is withdrawn (except when such withdrawal occurs for reasons
of misconduct, nonperformance of job duties or a reduction-in-force) or when the physical

2

On appeal, appellant submitted additional evidence. The Board may not consider evidence for the first time on
appeal which was not before the Office at the time it issued the final decision in the case. 20 C.F.R. § 501.2(c).
Appellant can submit this evidence to the Office and request reconsideration. 5 U.S.C. § 8128; 20 C.F.R. § 10.606.

3

requirements of such an assignment are altered so that they exceed his or her established physical
limitations.3
A recurrence of a medical condition means a documented need for further medical
treatment after release from treatment for the accepted condition or injury when there is no
accompanying work stoppage. Continuous treatment for the original condition or injury is not
considered a need for further medical treatment after release from treatment, nor is an
examination without treatment.4
A person who claims a recurrence of disability has the burden of establishing by the
weight of the substantial, reliable and probative evidence that the disability, for which she claims
compensation is causally related to the accepted employment injury.5 Appellant has the burden
of establishing by the weight of the substantial, reliable and probative evidence a causal
relationship between her recurrence of disability and her employment injury.6 This burden
includes the necessity of furnishing evidence from a qualified physician who, on the basis of a
complete and accurate factual and medical history, concludes that the condition is causally
related to the employment injury.7 Moreover, the physician’s conclusion must be supported by
sound medical reasoning.8
The medical evidence must demonstrate that the claimed recurrence was caused,
precipitated, accelerated or aggravated by the accepted injury.9 In this regard, medical evidence
of bridging symptoms between the recurrence and the accepted injury must support the
physician’s conclusion of a causal relationship.10 While the opinion of a physician supporting
causal relationship need not be one of absolute medical certainty, the opinion must not be
speculative or equivocal. The opinion should be expressed in terms of a reasonable degree of
medical certainty.11

3

20 C.F.R. § 10.5(x).

4

Id. at § 10.5(y).

5

Kenneth R. Love, 50 ECAB 193, 199 (1998).

6

Carmen Gould, 50 ECAB 504 (1999); Lourdes Davila, 45 ECAB 139 (1993).

7

Ricky S. Storms, 52 ECAB 349 (2001); see also 20 C.F.R. § 10.104(a)-(b).

8

Alfredo Rodriguez, 47 ECAB 437 (1996); Louise G. Malloy, 45 ECAB 613 (1994).

9

See Ricky S. Storms, supra note 7; see also Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.2 (June 1995).
10

For the importance of bridging information in establishing a claim for a recurrence of disability, see Richard
McBride, 37 ECAB 748 at 753 (1986).
11

See Ricky S. Storms, supra note 7; Morris Scanlon, 11 ECAB 384, 385 (1960).

4

ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained an open wound of the scalp without
complications and a contusion of the face, scalp and neck except eyes on June 11, 1997 while in
the performance of duty. It adjudicated his subsequent claim of dizziness due to the June 11,
1997 employment injury as a recurrence of disability. The Board finds that appellant has failed
to submit sufficient medical evidence to establish that his claimed recurrence was caused or
aggravated by his accepted injury.
The medical evidence from the employing establishment and the VA does not address the
cause of appellant’s chronic dizziness or reference his June 11, 1997 work injury. None of the
medical providers explained how appellant’s chronic dizziness was due to the incident accepted
in this case. As the medical records failed to address the causal relationship between appellant’s
condition and the accepted incident, the Board finds this evidence to be of diminished probative
value and insufficient to establish appellant’s claim.12
In a February 14, 2008 report, Dr. Hammett reviewed the history of the June 11, 1997
incident, and appellant’s medical records. He also reviewed appellant’s medical records from
the VA documenting his complaints of dizziness. Dr. Hammett advised that there was no
relationship between appellant’s dizziness and the employment injury. He noted that no
physician had associated appellant’s complaint of persistent dizziness to the 1997 occupational
injury. Dr. Hammett stated that the cause of appellant’s chronic dizziness had never been
investigated and that the causes for dizziness arose from multiple conditions. He suggested that
appellant’s medical history of alcohol abuse with a questionable episode of withdrawal and
glaucoma were possible causes for appellant’s chronic dizziness.
Appellant was notified by Office letter dated February 15, 2008 that he was required to
submit medical evidence containing a diagnosis and a physician’s opinion regarding the cause of
his ongoing dizziness. He failed to submit sufficient medical evidence to establish that his
chronic dizziness was caused or aggravated by the June 11, 1997 work injury. Appellant has not
met his burden of proof.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,13 the Office’s regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.14 To be entitled to a merit review of an Office decision denying or
12

See S.E., 60 ECAB ___ (Docket No. 08-2214, issued May 6, 2009) (medical evidence that does not offer any
opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).
13

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, the Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
14

20 C.F.R. § 10.606(b)(2).

5

terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.15 When a claimant fails to meet one of the above standards, the
Office will deny the application for reconsideration without reopening the case for review on the
merits.16
ANALYSIS -- ISSUE 2
Appellant’s reconsideration request neither alleged nor demonstrated that the Office
erroneously applied or interpreted a specific point of law. Additionally, he did not advance a
relevant legal argument not previously considered by the Office. While appellant noted his
disagreement with Dr. Hammett, this general disagreement is insufficient to demonstrate that the
Office erroneously applied or interpreted a specific point of law nor does it advance a relevant
legal argument not previously considered by the Office. Consequently, he is not entitled to a
review of the merits of his claim based on the first and second above-noted requirements under
section 10.606(b)(2).
Appellant also did not submit relevant and pertinent new evidence not previously
considered by the Office. The Board notes that the underlying issue is medical in nature.
However, appellant did not provide any new medical evidence. While he noted his disagreement
with Dr. Hammett’s report, he did not submit any new medical evidence addressing the cause of
his dizziness. Consequently, appellant is not entitled to a merit review based on the third
criterion, noted above.
Because appellant has not satisfied any of the above-mentioned criteria, the Board finds
that the Office properly determined that appellant was not entitled to a review of the merits of his
claim.
CONCLUSION
The Board finds that appellant failed to establish that he sustained a recurrence causally
related to his accepted June 11, 1997 employment injury. The Board also finds that the Office
properly refused to reopen appellant’s case for further review of the merits of his claim under
5 U.S.C. § 8128(a).

15

Id. at § 10.607(a).

16

Id. at § 10.608(b).

6

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decisions dated March 5, 2009 and November 18, 2008 are affirmed.
Issued: April 5, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

